DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daugela et al. (US 2018/0005657) in view of Klauer et al. (US 8,674,241).
	Regarding claim 12, Daugela teaches a method executed on a computing device for determining a load value of a load sensor, the method comprising: receiving, at an analog-to-digital converter, a first signal (see par. [0016] and [0027]; analog signals are converted to a large number of digital data values and sent to a processor; and  processor can sample analog data from a proximity sensor as a thermal expansion device causes a close point of a transducer head to move closer to a disc surface. These analog samples can be converted by a digitizer (e.g., an analog to digital converter (ADC)) and stored in memory); quantizing, at the analog-to-digital converter, the first signal (see figure 2 and par. [0027] and [0034]; the digitizer 8 (A/D) digitizes the conditioned analog signals from the proximity sensor 6. In one implementation, the digitizer 8 can sample the conditioned analog signal at a high sample rate); receiving, at an electronic processor, the quantized first signal, (see par.[0016], [0027] and [0031]; a processor can sample analog data from a proximity sensor as a thermal expansion device causes a close point of a transducer head to move closer to a disc surface. These analog samples can be converted by a digitizer (e.g., an analog to digital converter (ADC)) and stored in memory; and the processor 10 may include memory, embedded or external, such as SRAM or DRAM. The ADWT module 9 may either immediately process the data it receives, such as the digitized waveform samples); receiving, at the analog-to-digital converter, a second signal, (see par. [0016] and [0026-0027]; analog signals are converted to a large number of digital data values and sent to a processor; and a processor configured with an SSI interface is able to receive 
However, Daugela does not explicitly teach receiving, at the electronic processor, a request for the load value; determining, at the electronic processor and based on the quantized first signal and the quantized second signal, the load value; and transmitting, via a serial synchronous interface, the load value to a load controller.
Klauer teaches A weighing device having a plurality of digital weighing cells, each including a sensor connected to a force transmission unit, each generating a digital measurement value corresponding to a transmitted force at a measurement time point, and including a data processing device that converts the digital measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Klauer into the method of Daugela in order to combine the digital measurement values of a plurality of weighing cells, the individual values must be sent via a data communications line to a central control unit and further processed there.
Regarding claim 13, further Klauer discloses the method, further comprising: determining, based on the quantized first signal and the quantized second signal, a rate of change of a load experienced by the load sensor, (see col. 1, lines 18-57; a data processing device, in each of the plurality of weighing cells: generating, with the sensor, 
Regarding claim 14, further Klauer discloses the method, further comprising: applying a first time-stamp to the quantized first signal upon receiving the quantized first signal; and applying a second time-stamp to the quantized second signal upon receiving the second signal, (see col. 2, lines 18-28; the sensor of a digital weighing cell typically also comprises one or more analog force transducers, for example, strain gauges, which generate an analog voltage that is converted by an analog-to-digital converter (ADC) of the sensor into a sequence of individual digital measurement values, wherein each digital measurement value represents the force applied to the force transducer at the measurement time point. In order to combine the digital measurement values of a plurality of weighing cells, the individual values must be sent via a data communications line to a central control unit and further processed there).
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daugela et al. (US 2018/0005657) in view of Klauer et al. (US 8,674,241) and further in view of Hwang et al. (US 2007/0064823).
	Regarding claim 15, the combination of Daugela and Klauer teach the method, but Daugela and Klauer do not explicitly teach further comprising: applying a calibration 
Hwang teaches in step 213, the BS recovers the quantized DL CSI from the data signal received from the MS. In step 215, using the DL CSI and the UL CSI, the BS calculates calibration matrixes C.sub.B and C.sub.M satisfying Equation (4): H.sub.M.fwdarw.BC.sub.M=H.sub.B.fwdarw.MC.sub.B (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into the method of Daugela and Klauer in order to provide an apparatus and method for calibrating an estimated channel in a communication system.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daugela et al. (US 2018/0005657) in view of Klauer et al. (US 8,674,241) and further in view of Nelson (US 2015/0368605).
	Regarding claim 16, the combination of Daugela and Klauer teach the method, but Daugela and Klauer do not explicitly teach further comprising: receiving, at the load controller, the load value; comparing the load value to a predetermined value; and determining an error based on the comparison.
Nelson teaches a controller for a compost system configured to identify an error condition is disclosed. The controller comprises at least one control output. The control output is configured to measure a load current of the at least one control output and generate a load value. The at least one control output is in communication with a compost device and is configured to control an environmental condition of a compost 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nelson into the method of Daugela and Klauer in order to compare the load value to a predetermined value to determine an error condition of the compost system.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Daugela et al. (US 2018/0005657) in view of Klauer et al. (US 8,674,241), in view of Nelson (US 2015/0368605) and further in view of Bohr (US 2007/0051181).
	Regarding claim 17, the combination of Daugela, Klauer and Nelson teach the method, but Daugela, Klauer and Nelson do not explicitly teach further comprising adjusting an actuator coupled to the load controller based on the error.
Bohr teaches the load sensor 122 is coupled between the force actuator 52 and the object piston 54. The load signal 144 generated from the load sensor 122 is feedback to the gain adjustment circuit 64. The load signal 144 is feedback to an amplification block K.sub.1 and subsequently to the first summing junction 86. The amplification block K1 includes amplification and balancing adjustment circuitry. The load signal 144 is also feedback to a third summing junction 146 where it is summed with a load or force command signal 148 to form the true error signal E.sub.2. The true error signal E2 passes through a second amplification block K.sub.2 prior to being received by the second summing block 88, (see figure 2 and par. [0052]).
.
Allowable Subject Matter
9.	Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an analog-to-digital converter configured to be coupled to a load sensor and configured to receive signals indicating a load on the load sensor; a serial synchronous interface; a first controller coupled to the analog-to-digital converter and coupled to the serial synchronous interface; and a load controller coupled to the serial synchronous interface, wherein the first controller is configured to: receive, via the analog-to-digital converter, a first signal at a first sampling rate; receive, via the analog-to-digital converter, a second signal at the first sampling rate; receive, via the serial synchronous interface, a request for a load value at a first period of time; determine the load value at the first period of time based on the first signal and the second signal; and send, via the serial synchronous interface, the load value at the first period of time to the load controller.”
	Relevant Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Daugela et al. (US 2018/0005657) discloses a system comprising: an analog-to-digital converter (fig. 2: digitizer (A/D) 8) configured to be coupled to a load sensor (fig. 
Claims 2-11 are dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836